Case 2:19-cv-19589-MCA Document 6 Filed 12/18/19 Page 1 of 8 PagelD: 29

 

UNITED STATES FEDERAL COURT
£OR THE DISTRICT OF NEW JERSEY

 

Caption in compliance with D.N.J. LBR 9004-2(c)

Geist Law, LLC

Jared Geist, Esq.

25 Main Street
Suite 203

Hackensack, NJ 07601
Telephone: (201) 870-1488
Facsimile: (201) 812-9659 Case No:

Email: jared@geistlegal.com 2719-CV-19589-
MCA

 

 

In re:
PALMETTO CONSTRUCTION SERVICES, LLC,
Debtor

 

EX PARTE MOTION TO VACATE ADMINISTRATIVE DISMISSAL ORDER |
ae AND REINSTATE APPEAL

INTRODUCTION

On October 29, 2019, pursuant to Rule 8003(a)(1) of the Federal Rules of
Bankruptcy Procedure, Palmetto Construction Services, LLC, appealed to the United
States District Court for the District of New Jersey from the (a) the Order Granting
Accolend’s Cross Motion, and (b) the Order Converting the Chapter 11 Case into a
Chapter 7 Case. |

Palmetto is the Debtor in the above captioned matter. On or about July 7, 2019,
Debtor file a “Motion to Impose Automatic Stay” through its attorney Jared A. Geist
seeking to extend the automatic stay to its co-debtor and guarantor Nia Mendy
(Doc.Rec. No. 24).

On or about August 4, 2019, Accolend, LLC, a purported creditor of Debtor,
through its attorneys, filed an opposition in the form of a “Cross Motion” not only

opposing the Debtor’s Motion to extend stay but also seeking to a lift stay and/or
1
Case 2:19-cv-19589-MCA Document 6 Filed 12/18/19 Page 2 of 8 PagelD: 30

dismissal of the Chapter 11 Case (Doc.Rec. No. 37).

At a hearing of the Cross Motion the court issued an order granting not only
granting the lift stay but also terminating the case and converting into a Chapter 7 Case.
Both orders, were entered on October 17, 2019 by this Court. Each of these orders are
final judgments ripe for appellate review pursuant to 28 USC § 158(a) (1). Further, the
conversion of the Chapter 11 Case to a Chapter 7 Case, essentially terminates the
Chapter 11 Case, making all issues in this matter ripe for appeal.

On November 26, 2019, the Court entered an administrative dismissal order
dismissing the appeal for failure to designate the record below. The within motion is to

vacate that dismissal order and reinstate the appeal on the Court’s calendar.
DESIGNATION OF THE RECORD

Because the appeal is of a final order, it was the intent of debtor to designate the
entire record below. This is why a specific record designation was not made. For the
sake of specificity, Appellant debtor designates everything from Dec Rec 24 forward
until the filing of the appeal as the record on appeal as it is important for the Court to
have a full understanding of the facts therein. As noted in the appeal, there were other
motions debtor filed that were not heard prior to the dismissal but debtor designates
them as part of the record because they contain important facts subject the issues of the

appeal.

ADMINISTRATIVE DISMISALS SHOULD BE LIBERALLY

REINSTATED
2
Case 2:19-cv-19589-MCA Document 6 Filed 12/18/19 Page 3 of 8 PagelD: 31 |

Federal courts have long distinguished dismissals from administrative closings. See

Packard. Provident Nat'l Bank, 994 F.2d 1039, 1050 (3d Cir. 1993) . The two procedures have
different practical and jurisdictional effects. The Supreme Court discussed the effects of a
dismissal in Green Tree Financial Corp. v. Randolph, 53) US. 79 (2000). There, the district
court had dismissed the plaintiff's claims with prejudice after referring the parties to arbitration.
The Supreme Court considered whether that dismissal was an appealable final order under the
Federal Arbitration Act. It noted that the "order plainly disposed of the entire case on the merits
and left no part of it pending before the court." Id. at 86. It then stated that the Federal
Arbitration Act "permit[s] parties to arbitration agreements to bring a separate proceeding in a
district court to enter judgment on an arbitration award once it is made (or to vacate or modify
it)." Id.

Our cases have extended the Supreme Court's analysis. Two years after Green Tree, we
held that any order that dismisses a case for arbitration is final--even when the district court
dismisses the case without prejudice. See Blair v. Scott Specialty Gases, 283 F.3d 595, 602 (3d
Cir. 2002). We noted that "[t]he Green Tree decision draws a distinction between dismissals and
stays, but does not draw.any distinctions within the universe of dismissals.” Id.; see Morton Int'l
v. AE. Staley Mfg., 460 F.3d 470, 477-78 (3d Cir. 2006). As a result, anyone who wishes to
challenge an arbitration after a dismissal must bring a separate action. See Green Tree, 531 US.
at 86.

By contrast, administrative closings are not final orders. See WRS, Inc. v. Plaza Entm't,
402 F.3d 424, 429 (3d Cir. 2005). We first discussed administrative closings in Penn West

Associates v. Cohen, 371 F.3d 118 (3d Cir. 2004). In that case, the parties had reached a tentative
Case 2:19-cv-19589-MCA Document 6 Filed 12/18/19 Page 4 of 8 PagelD: 32

settlement agreement, The district court then ordered the clerk to mark the case "closed." Id. at
121. We concluded that the district court had administratively closed the case. For that reason,
the court should have reopened the case after the agreement fell apart.

District courts often use administrative closings to prune their overgrown dockets. Id. at
128. The practical effect is "to remove a case from the court's active docket and permit the
transfer of records associated with the case to an appropriate storage repository.” Lehman v.
Revolution Portfolio L.L.C., 166 F.3d 389, 392 (1st Cir. 1999). Administrative closings are
particularly useful "in circumstances in which a case, though not dead, is likely to remain
moribund for an appreciable period of time.” Id.

Most importantly, administrative closings have no effect on the district court's
jurisdiction. Penn West, 371 F.3d at 128. As the First Circuit explained, "[a}]dministrative
closings comprise a familiar, albeit essentially ad hoc, way in which courts remove cases from
their active files without making any final adjudication." Lehman, 166 F.3d at 392. This means
that a court may reopen a closed case--either on its own or at the request of either party--even if
it lacks an independent jurisdictional basis for doing so. See Fla. Ass'n for Retarded Citizens,
Inc. v. Bush, 246 F.3d 1296, 1298 (11th Cir. 2001) ("Designating a case 'closed’ does not prevent
the court from reactivating a case either of its own accord or at the request of the parties.").
There is substantial unanimity on this issue. See Dees v. Billy, 394 F.3d 1290, 1294 (9th Cir.
2005) ("[T]hose circuits that have confronted the issue have unanimously [agreed] . . . that an
administrative closing has no jurisdictional effect."); Penn-Am. Ins. v. Mapp, 521 F.3d 290, 297
(4th Cir. 2008); cf. Green Tree, 531 U.S. at 87 n.2 (concluding that if the district court had
"entered a stay instead of a dismissal,” its order would not have been final).

"The judicial process works best when orders mean what they say. Surprising

4
Case 2:19-cv-19589-MCA Document6 Filed 12/18/19 Page 5 of 8 PagelD: 33

interpretations of simnple language--perhaps on the basis of a judicial intent not revealed in the
words--unnecessarily create complex questions and can cause persons to forfeit their rights
unintentionally." Adams vy. Lever Bros. Co., 874 F.2d 393, 395 (7th Cir. 1989). Consistent with
this principle, we have rejected previous attempts to characterize an administrative elesing as a
final order in disguise, see Penn West, 371 F.3d at 129, as have other circuits, see, ¢-g., Penn-Am. -

Ins., 521 F.3d at 297.

The First Circuit has confronted the opposite issue: whether to recharacterize a so-called —
dismissal order as an administrative closing when the order was not final. See Lehman, 166 F.3d
at 391-92 (concluding that the district court's ondéi 578 an administrative closing, despite the
label "procedural order of dismissal," because it was not a final judgment that could be corrected
under Federal Rule of Civil Procedure 60). That is exactly the situation in the within matter- it
was an administrative dismissal due to a failure of designation of the record which has now been

properly designated. Thus, if should be liberally reinstated.

Respectfully submitted,
GEIST LAW, LLC

By: /s/ Jared Geist

Jared Geist, Esq.

25 Main Street

Suite 203

Hackensack, NJ 07601
Telephone: (201) 870-1488
Case 2:19-cv-19589-MCA Document 6 Filed 12/18/19 Page 6 of 8 PagelD: 34

Facsimile: (201) 812-9659
Email: jared@geistlegal.com
Case 2:19-cv-19589-MCA Document 6° Filed 12/18/19 Page 7 of 8 PagelD: 35

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY:

IN RE PALMETTO CONSTRUCTION
SERVICES, LLC

*

CASE NO:
2:19-cv-19589-MCA

JUDGE: Madeline Cox Arleo

** & ©

¥

EAH EREREER EERE EEE ERE EEE SEER EERE ERE EEE SEES EERE RET

CONSIDERING, the Motion to vacate the administrative dismissal of
November 26, 2019 of Palmetto Construction Services, LLC's appeal of a
Bankruptcy Court Order, lifting the automatic stay, dismissing its Chapter 11
Case:and coverting it to a Chapter 7 case., and the papers submitted fortwith in
support of same, and the procedural defect having now been cured, and the
matter having been submitted to the Court ex parte,

IT 1S ORDERED THAT:

1. The November 26, 2019 administrative dismissal of the appeal is hereby

vacated; and

2. The appeal is added to the active appeal calendar.

3. Palmetto Construction Services, LLC's brief shall be due on

 

4. Any opposition briefs shall be due on

 

5. Any reply briefs shall be due on

 
Case 2:19-cv-19589-MCA Document6 Filed 12/18/19 Page 8 of 8 PagelD: 36

6. A copy of this Order shall be served on all parties within days.
SO ORDERED.
ENTERED this day of , 2019.

 

 

 

U.S. District Judge
